NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS GONZALO FLORES-SOLIS,                      No. 15-70957

                Petitioner,                     Agency No. A011-323-102

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Luis Gonzalo Flores-Solis, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for

review.

      Substantial evidence supports the agency’s denial of CAT relief because

Flores-Solis failed to establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the Mexican government. See id. at 1073;

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (finding that the petitioner’s

claims of possible torture were speculative and therefore did not compel reversal).

      PETITION FOR REVIEW DENIED.




                                          2                                    15-70957